In two related actions, inter alia, to recover damages for false arrest and false imprisonment, which were consolidated for trial, the defendant appeals from a judgment of the Supreme Court, Kings County (R. Rivera, J.), entered June 18, 2001, which, upon a jury verdict on the issue of damages finding that the plaintiff sustained damages of $400,000 for past pain and suffering resulting from the November 1994 incident, and damages of $100,000 for past pain and suffering resulting from the April 1996 incident, is in favor of the plaintiff and against it in the principal sum of $500,000.
Ordered that the judgment is reversed, on the facts and as a matter of discretion, and a new trial is granted on the issue of damages only, unless within 20 days after service upon him of *317a copy of this decision and order, with notice of entry, the plaintiff shall serve and file in the office of the Clerk of the Supreme Court, Kings County, a written stipulation consenting to reduce the verdict as to damages for past pain and suffering resulting from the November 1994 incident from the sum of $400,000 to the sum of $300,000 and for past pain and suffering resulting from the April 1996 incident from the sum of $100,000 to the sum of $50,000 and to the entry of an appropriate amended judgment in his favor; in the event the plaintiff so stipulates, then the judgment, as so reduced and amended, is affirmed, without costs or disbursements, and the matter is remitted to the Supreme Court, Kings County, for the entry of an appropriate amended judgment accordingly.